IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEVON SERVICE, LLC, AN ASSIGNEE OF          : No. 186 MAL 2020
CUSTOMERS BANK, SUCCESSOR TO                :
BERKSHIRE BANK,                             :
                                            : Petition for Allowance of Appeal
                   Respondent               : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
JOHN M. HERMAN A/K/A JOHN HERMAN,           :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.